Case: 11-40924       Document: 00511719920         Page: 1     Date Filed: 01/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 10, 2012
                                     No. 11-40924
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

CARLOS ALBERTO CABRERA-RUIZ,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 2:10-CV-312




Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Carlos Cabrera-Ruiz, federal prisoner # 42790-279, pleaded guilty to one
count of conspiracy to transport aliens resulting in the deaths of aliens. The

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40924      Document: 00511719920    Page: 2   Date Filed: 01/10/2012

                                  No. 11-40924

district court sentenced him to 108 months, above the guidelines range of 78 to
97 months, and ordered restitution of $103,915.35 to be paid in monthly install-
ments of $430. Cabrera-Ruiz appealed his sentence, arguing that it was unrea-
sonable on several grounds, and this court affirmed.
      Cabrera-Ruiz then filed a 28 U.S.C. § 2255 motion in which he argued that
counsel rendered ineffective assistance at sentencing and on appeal by failing to
argue that the application of enhancements under U.S.S.G. § 2L1.1(b)(6) and
(7)(D) resulted in impermissible double-counting. Cabrera-Ruiz also set forth a
stand-alone challenge, raising the same double-counting argument and further
asserting that his sentence was unreasonable in light of the double-counting, his
lack of prior convictions, and his acceptance of responsibility. While the § 2255
motion was pending, Cabrera-Ruiz separately filed a motion asking the court to
modify the restitution schedule set by the Bureau of Prisons (“BOP”) under the
Inmate Financial Responsibility Program (“IFRP”).
      The district court dismissed the motion on the basis that Cabrera-Ruiz had
not satisfied 18 U.S.C. § 3664(k). Cabrera-Ruiz later filed a second motion seek-
ing the same relief.
      In a single memorandum opinion and order, the district court denied the
§ 2255 motion, concluding that counsel did not render ineffective assistance, and
dismissed the second motion to modify the payment schedule for the same rea-
sons it had dismissed the first one. Cabrera-Ruiz seeks a certificate of appeala-
bility (“COA”) from this court to appeal the judgment, making the same argu-
ments he made in the district court.
      As a threshold matter, Cabrera-Ruiz does not need a COA to appeal the
denial of the motion to modify the payment schedule; a COA is required only for
appeals in proceedings brought under §§ 2254 and 2255. See Ojo v. INS, 106
F.3d 680, 681 (5th Cir. 1997). With respect to the merits of this claim, although
the district court cited noncompliance with § 3664(k) as a basis for dismissal, the
court lacked jurisdiction under that provision to consider a request to modify an

                                        2
   Case: 11-40924    Document: 00511719920      Page: 3   Date Filed: 01/10/2012

                                  No. 11-40924

IFRP payment schedule. See United States v. Diggs, 578 F.3d 318, 319-20 (5th
Cir. 2009). The IFRP is administered by the BOP, and any challenge must be
made via a 28 U.S.C. § 2241 petition in the district where the prisoner is incar-
cerated (in this case, the Southern District of Mississippi) after he has exhausted
administrative remedies. See id. at 319-20. Accordingly, we AFFIRM the dis-
missal, albeit on different grounds.
      To obtain a COA to appeal the dismissal of his § 2255 motion, Cabrera-
Ruiz must make a substantial showing of the denial of a constitutional right. 28
U.S.C. § 2253(c)(2). To meet that standard, he must demonstrate that “reason-
able jurists could debate whether (or, for that matter, agree that) the petition
should have been resolved in a different manner or that the issues presented
were adequate to deserve encouragement to proceed further.” Slack v. McDan-
iel, 529 U.S. 473, 483-84 (2000) (internal quotation marks and citation omitted).
Cabrera-Ruiz has failed to meet that standard. Therefore, we DENY a COA. We
also DENY Cabrera-Ruiz’s request to proceed in forma pauperis on appeal.




                                        3